Dear CLerk,

  This letter is being written for the following reason(s). I was never given notice that the
Court of Criminal Appeals received my application for writ of Habeas Corpus Fursuant to Article

11.07 Code of Criminal Rircedure. Had I received any notice that the Court of Criminal Appeals

received my writ, I would not be writting this letter. I never was inforriBd of the decision that

the Court of Criminal Appeals handed down, therefore I am surprized of what ever decision it may

be. Should I be denied relief, I request to be given sore form of notice with the date in which
that decision was made. Thank you for your time in advance to this matter. Ify information is as
follows.

Court of Criimnal Appeals
WR-75,964-01
Application for Writ of Habeas Corpus, Fllsd 3/10/2011

                                                                       Best Regards;

                                                               Candy H. Hughes#1596685
                                                               Hughes Unit
                                                               Rt.2 Box 4400
                                                               Gatesville,Texas. 76597
                                                               U.S.A

                                                                   12-11-2015
                                                                        A




                                                                RECEIVED IN
                                                      COURT OF CRIMINAL APPEALS

                                                                  DEC 17 2015


                                                               Abel Acosta, Clerk

                                                                            srAWMTO

                                                                                  DATE